
	
		II
		110th CONGRESS
		1st Session
		S. 1729
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 28, 2007
			Mr. Leahy (for himself
			 and Mr. Cochran) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend titles 18 and 28 of the United
		  States Code to provide incentives for the prompt payments of debts owed to the
		  United States and the victims of crime by imposing surcharges on unpaid
		  judgments owed to the United States and to the victims of crime, to provide for
		  offsets on amounts collected by the Department of Justice for Federal agencies,
		  to increase the amount of special assessments imposed upon convicted persons,
		  to establish an Enhanced Financial Recovery Fund to enhance, supplement and
		  improve the debt collection activities of the Department of Justice, to amend
		  title 5, United States Code, to provide to assistant United States attorneys
		  the same retirement benefits as are afforded to Federal law enforcement
		  officers, and for authorized purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Enhanced Financial Recovery and
			 Equitable Retirement Treatment Act of 2007.
		IEnhanced financial recovery
			101.Imposition of criminal surcharge
				(a)In generalSection 3612 of title 18, United States
			 Code, is amended by striking subsection (g) and inserting the following:
					
						(g)Imposition of surcharge
							(1)In generalA surcharge shall be imposed upon a
				defendant if there are any unpaid criminal monetary penalties as of the date
				specified in subsection (f)(1).
							(2)Amount of surchargeThe surcharge imposed under paragraph (1)
				shall be—
								(A)5 percent of the unpaid principal balance;
				or
								(B)$50, if the unpaid balance is less than
				$1,000.
								(3)Allocation of payments
								(A)Fine or special assessmentIf a surcharge is imposed under paragraph
				(1) for a fine or special assessment—
									(i)an amount equal to 95 percent of each
				principal payment made by a defendant shall be credited to the Crime Victims
				Fund established under section 1402 of the Victims of Crime Act of 1984 (42
				U.S.C. 10601); and
									(ii)an amount equal to 5 percent of each
				principal payment shall be credited to the Department of Justice Enhanced
				Financial Recovery Fund established under section 104 of the
				Enhanced Financial Recovery and Equitable
				Retirement Treatment Act of 2007.
									(B)RestitutionIf a surcharge is imposed under paragraph
				(1) for a restitution obligation—
									(i)an amount equal to 95 percent of each
				principal payment shall be paid to any victim identified by the court;
				and
									(ii)an amount equal to 5 percent of each
				principal payment shall be credited to the Department of Justice Enhanced
				Financial Recovery Fund established under section 104 of the
				Enhanced Financial Recovery and Equitable
				Retirement Treatment Act of 2007.
									(C)SurchargesFor any payment made by a defendant after
				the full amount of a surcharge imposed under paragraph (1) has been satisfied,
				the full amount of such payment shall be credited to the principal amount due
				or accrued interest, as the case may be.
								(4)DefinitionsIn this section—
								(A)the term criminal monetary
				penalties includes the principal amount of any amount imposed as a fine,
				restitution obligation, or special assessment, regardless of whether any
				payment schedule has been imposed; and
								(B)the term principal payment
				does not include any amount that is imposed as interest, penalty, or a
				surcharge.
								.
				(b)Conforming amendmentsSection 3612 of title 18, United States
			 Code, is amended—
					(1)by striking subsections (d) and (e);
			 and
					(2)by redesignating subsections (f) through
			 (i), as amended by this Act, as subsection (d) through (g),
			 respectively.
					102.Imposition of civil surcharge
				(a)In generalSection 3011 of title 28, United States
			 Code, is amended to read as follows:
					
						3011.Imposition of surcharge
							(a)In generalA surcharge shall be imposed on a defendant
				if there is an unpaid balance due to the United States on any money judgment in
				a civil matter recovered in a district court as of—
								(1)the fifteenth day after the date of the
				judgment; or
								(2)if the day described in paragraph (1) is a
				Saturday, Sunday, or legal public holiday, the next day that is not a Saturday,
				Sunday, or legal holiday.
								(b)Amount of surchargeA surcharge imposed under subsection (a)
				shall be—
								(1)5 percent of the unpaid principal balance;
				or
								(2)$50, if the unpaid balance is less than
				$1,000.
								(c)Allocation of paymentsIf a surcharge is imposed under subsection
				(a)—
								(1)an amount equal to 95 percent of each
				principal payment made by a defendant shall be credited as otherwise provided
				by law; and
								(2)an amount equal to 5 percent of each
				principal payment shall be credited to the Department of Justice Enhanced
				Financial Recovery Fund established under section 104 of the
				Enhanced Financial Recovery and Equitable
				Retirement Treatment Act of 2007.
								(d)SurchargesFor any payment made by a defendant after
				the full amount of a surcharge imposed under subsection(a) has been satisfied,
				the full amount of such payment shall be credited to the principal amount due
				or accrued interest, as the case may be.
							(e)DefinitionsIn this section—
								(1)the term principal payment
				does not include any amount that is imposed as interest, penalty, or a
				surcharge; and
								(2)the term unpaid balance due to the
				United States includes any unpaid balance due to a person that was
				represented by the Department of Justice in the civil matter in which the money
				judgment was
				entered.
								.
				(b)Technical and conforming
			 amendmentThe table of
			 sections at the beginning of subchapter A of chapter 176 of title 28, United
			 States Code, is amended by striking the item relating to section 3011 and
			 inserting the following:
					
						
							3011. Imposition of
				surcharge.
						
						.
				103.Increase in the amount of special
			 assessmentsSection 3013 of
			 title 18, United States Code, is amended by striking subsection (a) and
			 inserting the following:
				
					(a)The court shall assess on any person
				convicted of an offense against the United States—
						(1)in the case of an infraction or a
				misdemeanor—
							(A)if the defendant is an individual—
								(i)the amount of $10 in the case of an
				infraction or a class C misdemeanor;
								(ii)the amount of $25 in the case of a class B
				misdemeanor; and
								(iii)the amount of $100 in the case of a class A
				misdemeanor; and
								(B)if the defendant is a person other than an
				individual—
								(i)the amount of $100 in the case of an
				infraction or a class C misdemeanor;
								(ii)the amount of $200 in the case of a class B
				misdemeanor; and
								(iii)the amount of $500 in the case of a class A
				misdemeanor; and
								(2)in the case of a felony—
							(A)the amount of $200 if the defendant is an
				individual; and
							(B)the amount of $1,000 if the defendant is a
				person other than an
				individual.
							.
			104.Enhanced financial recovery fund
				(a)EstablishmentThere is established in the Treasury a
			 separate account known as the Department of Justice Enhanced Financial Recovery
			 Fund (in this section referred to as the Fund).
				(b)DepositsNotwithstanding section 3302 of title 31,
			 United States Code, or any other law regarding the crediting of collections,
			 there shall be credited as an offsetting collection to the Fund an amount equal
			 to—
					(1)2 percent of any amount collected pursuant
			 to civil debt collection litigation activities of the Department of Justice (in
			 addition to any amount credited under section 11013 of the 21st Century
			 Department of Justice Appropriations Authorization Act (28 U.S.C. 527
			 note));
					(2)5 percent of all amounts collected as
			 restitution due to the United States pursuant to the criminal debt collection
			 litigation activities of the Department of Justice;
					(3)any surcharge collected under section
			 3612(g) of title 18, United States Code, as amended by this Act, or section
			 3011 of title 28, United States Code, as amended by this Act; and
					(4)50 percent of any special assessment
			 collected under section 3013(a) of title 18, United States Code, as amended by
			 this Act.
					(c)AvailabilityThe amounts credited to the Fund shall
			 remain available until expended.
				(d)Payments from the Fund
					(1)Amount
						(A)In generalExcept as provided in subparagraph (B), the
			 Attorney General shall use not less than $20,000,000 of the Fund in each fiscal
			 year, to the extent that funds are available, for the civil and criminal debt
			 collection activities of the Department of Justice, including restitution
			 judgments where the beneficiaries are the victims of crime.
						(B)Exceptions
							(i)Adjustment of amountIn each fiscal year following the first
			 fiscal year in which deposits into the Fund are greater than $20,000,000, the
			 amount to be used under paragraph (1) shall be increased by a percentage equal
			 to the change in the Consumer Price Index for the calendar year preceding that
			 fiscal year.
							(ii)LimitationIn any fiscal year, amounts in the Fund
			 shall be available to the extent that the amount appropriated in that fiscal
			 year for the purposes described in subparagraph (A) is not less than an amount
			 equal to the amount appropriated for such activities in fiscal year 2006,
			 adjusted annually in the same proportion as increases reflected in the amount
			 of aggregate level of appropriations for the Executive Office of United States
			 Attorneys and United States Attorneys.
							(2)Use of funds
						(A)In generalFunds used under paragraph (1) shall be
			 used to enhance, supplement, and improve civil and criminal debt collection
			 litigation activities of the Department of Justice, primarily such activities
			 by United States attorneys’ offices. A portion of such sums may be used by the
			 Department of Justice to provide legal, investigative, accounting, and training
			 support to the United States attorneys’ offices.
						(B)Limitation on useFunds used under paragraph (1) may not be
			 used to determine whether a defendant is guilty of an offense or liability to
			 the United States (except incidentally for the provision of assistance
			 necessary or desirable in a case to ensure the preservation of assets or the
			 imposition of a judgment which assists in the enforcement of a judgment or in a
			 proceeding directly related to the failure of a defendant to satisfy the
			 monetary portion of a judgment).
						(e)Other use of fundsAfter using funds under subsection (d), the
			 Attorney General may use amounts remaining in the Fund for additional civil or
			 criminal debt collection activities, for personnel expenses, for personnel
			 benefit expenses incurred as a result of this Act or the amendments made by
			 this Act, or for other prosecution and litigation expenses. The availability of
			 amounts from the Fund shall have no effect on the implementation of title II or
			 the amendments made by title II.
				(f)DefinitionIn this section, the term United
			 States—
					(1)includes—
						(A)the executive departments, the judicial and
			 legislative branches, the military departments, and independent establishments
			 of the United States; and
						(B)corporations primarily acting as
			 instrumentalities or agencies of the United States; and
						(2)except as provided in paragraph (1), does
			 not include any contractor of the United States.
					105.Effective dates
				(a)In generalThe amendments made by section 101 and
			 section 103 shall apply to any offense committed on or after the date of
			 enactment of this Act, including any offense involving conduct that continued
			 on or after the date of enactment of this Act.
				(b)Fund and surcharges
					(1)In generalSection 104 and the amendments made by
			 section 102 shall take effect 30 days after the date of enactment of this
			 Act.
					(2)Pending casesThe amendments made by section 102 shall
			 apply to any case pending on or after the date of enactment of this Act.
					IIEquitable retirement treatment of assistant
			 United States attorneys
			201.Retirement treatment of assistant United
			 States attorneys
				(a)Civil service retirement system
					(1)Assistant United States attorney
			 definedSection 8331 of title
			 5, United States Code, is amended—
						(A)in paragraph (28), by striking
			 and at the end;
						(B)in paragraph (29) relating to dynamic
			 assumptions, by striking the period and inserting a semicolon;
						(C)by redesignating paragraph (29) relating to
			 air traffic controllers as paragraph (30);
						(D)in paragraph (30), as so redesignated, by
			 striking the period and inserting ; and; and
						(E)by adding at the end the following:
							
								(31)assistant United States
				attorney means an assistant United States attorney appointed under
				section 542 of title
				28.
								.
						(2)Retirement treatmentChapter 83 of title 5, United States Code,
			 is amended by adding after section 8351 the following:
						
							8352.Assistant United States
				attorneysExcept as provided
				under the Enhanced Financial Recovery and
				Equitable Retirement Treatment Act of 2007 (including the
				provisions relating to the non-applicability of mandatory separation
				requirements under section 8335(b) and 8425(b) of this title), an assistant
				United States attorney shall be treated in the same manner and to the same
				extent as a law enforcement officer for purposes of this
				chapter.
							.
					(3)Technical and conforming
			 amendments
						(A)Table of sectionsThe table of sections for chapter 83 of
			 title 5, United States Code, is amended by inserting after the item relating to
			 section 8351 the following:
							
								
									8352. Assistant United States
				attorneys.
								
								.
						(B)Mandatory separationSection 8335(a) of title 5, United States
			 Code, is amended by striking 8331(29)(A) and inserting
			 8331(30)(A).
						(b)Federal employees' retirement
			 system
					(1)Assistant United States attorney
			 definedSection 8401 of title
			 5, United States Code, is amended—
						(A)in paragraph (34), by striking
			 and at the end;
						(B)in paragraph (35), by striking the period
			 and inserting ; and; and
						(C)by adding at the end the following:
							
								(36)assistant United States
				attorney means an assistant United States attorney appointed under
				section 542 of title
				28.
								.
						(2)Retirement treatmentSection 8402 of title 5, United States
			 Code, is amended by adding at the end the following:
						
							(h)Except as provided under the Enhanced
				Financial Recovery and Equitable Treatment Act of 2006 (including the
				provisions relating to the non-applicability of mandatory separation
				requirements under section 8335(b) and 8425(b) of this title), an assistant
				United States attorney shall be treated in the same manner and to the same
				extent as a law enforcement officer for purposes of this
				chapter.
							.
					(c)Mandatory separationSections 8335(b)(1) and 8425(b)(1) of title
			 5, United States Code, are each amended by adding at the end the following:
			 This subsection shall not apply in the case of an assistant United
			 States attorney..
				202.Provisions relating to incumbents
				(a)DefinitionsIn this section—
					(1)the term assistant United States
			 attorney means an assistant United States attorney appointed under
			 section 542 of title 28, United States Code.
					(2)the term incumbent means an
			 individual who is serving as an assistant United States attorney on the
			 effective date of this section.
					(b)Notice requirementNot later than 9 months after the date of
			 enactment of this Act, the Department of Justice shall take measures reasonably
			 designed to provide notice to incumbents on—
					(1)their election rights under this title;
			 and
					(2)the effects of making or not making a
			 timely election under this title.
					(c)Election available to incumbents
					(1)In generalAn incumbent may elect, for all purposes,
			 to be treated—
						(A)in accordance with the amendments made by
			 this title; or
						(B)as if this title had never been
			 enacted.
						(2)Failure to electFailure to make a timely election under
			 this subsection shall be treated in the same way as an election under paragraph
			 (1)(A), made on the last day allowable under paragraph (3).
					(3)Time limitationAn election under this subsection shall not
			 be effective unless the election is made not later than the earlier of—
						(A)120 days after the date on which the notice
			 under subsection (b) is provided; or
						(B)the date on which the incumbent involved
			 separates from service.
						(d)Limited retroactive effect
					(1)Effect on retirementIn the case of an incumbent who elects (or
			 is deemed to have elected) the option under subsection (c)(1)(A), all service
			 performed by that individual as an assistant United States attorney (and, with
			 respect to subparagraph (B) of this paragraph, any service performed by such
			 individual pursuant to an appointment under sections 515, 541, 543, and 546 of
			 title 28, United States Code) shall—
						(A)to the extent performed on or after the
			 effective date of that election, be treated in accordance with applicable
			 provisions of subchapter III of chapter 83 or chapter 84 of title 5, United
			 States Code, as amended by this title; and
						(B)to the extent performed before the
			 effective date of that election, be treated in accordance with applicable
			 provisions of subchapter III of chapter 83 or chapter 84 of title 5, United
			 States Code, as if the amendments made by this title had then been in
			 effect.
						(2)No other retroactive effectNothing in this title (including the
			 amendments made by this title) shall affect any of the terms or conditions of
			 an individual's employment (apart from those governed by subchapter III of
			 chapter 83 or chapter 84 of title 5, United States Code) with respect to any
			 period of service preceding the date on which such individual's election under
			 subsection (c) is made (or is deemed to have been made).
					(e)Individual contributions for prior
			 service
					(1)In generalAn individual who makes an election under
			 subsection (c)(1)(A) shall, with respect to prior service performed by such
			 individual, deposit, with interest, to the Civil Service Retirement and
			 Disability Fund the difference between the individual contributions that were
			 actually made for such service and the individual contributions that would have
			 been made for such service if the amendments made by section 202 of this title
			 had then been in effect.
					(2)Effect of not contributingIf the deposit required under paragraph (1)
			 is not paid, all prior service of the incumbent shall remain fully creditable
			 as law enforcement officer service, but the resulting annuity shall be reduced
			 in a manner similar to that described in section 8334(d)(2)(B) of title 5,
			 United States Code.
					(3)Prior service definedIn this subsection, the term prior
			 service means, with respect to any individual who makes an election (or
			 is deemed to have made an election) under subsection (c)(1)(A), all service
			 performed as an assistant United States attorney, but not exceeding 20 years,
			 performed by such individual before the date as of which applicable retirement
			 deductions begin to be made in accordance with such election.
					(f)RegulationsThe Office of Personnel Management shall
			 prescribe regulations necessary to carry out this title, including provisions
			 under which any interest due on the amount described under subsection (e) shall
			 be determined.
				203.Effective dates
				(a)In generalThe amendments made by section 201 shall
			 take effect on the first day of the first applicable pay period beginning on or
			 after 120 days after the date of enactment of this Act.
				(b)IncumbentsSection 202 of this title shall take effect
			 120 days after the date of enactment of this Act.
				
